Exhibit 10.7(a)
Description of Park National Corporation
Supplemental Executive Retirement Benefits
as in effect from and after February 18, 2008
     Park National Corporation (“Park”) adopted the Park National Corporation
Supplemental Executive Retirement Plan (the “SERP”) in December 1996. During the
fiscal year ended December 31, 2008 (the “2008 fiscal year”), the SERP benefited
30 current and former officers of Park and Park’s subsidiaries, including:
(a) William T. McConnell, who serves as Chairman of the Executive Committee of
the Board of Directors of each of Park and The Park National Bank, a subsidiary
of Park (“PNB”); (b) C. Daniel DeLawder, who serves as Chairman of the Board and
Chief Executive Officer of each of Park and PNB; (c) David L. Trautman, who
serves as President and Secretary of Park and President of PNB; and (d) John W.
Kozak, who serves as Chief Financial Officer of Park and Senior Vice President
and Chief Financial Officer of PNB. Each of the SERP participants, other than
Mr. Trautman, had been a party to a Supplemental Executive Retirement Plan
Agreement effective December 27, 1996 (a “1996 SERP Agreement”) with Park, which
was amended and restated by an Amended and Restated Supplemental Executive
Retirement Benefits Agreement (the “Amended SERP Agreement”) entered into with
Park as of February 18, 2008, as discussed below. Mr. Trautman became a
participant in the SERP and entered into a Supplemental Executive Retirement
Benefits Agreement (the “Trautman SERP Agreement”) with Park effective as of
February 18, 2008, as discussed below. Where the context is appropriate, the
1996 SERP Agreements, the Amended SERP Agreements and the Trautman SERP
Agreement are referred to collectively as the “SERP Agreements” and individually
as a “SERP Agreement.”
     The 1996 SERP Agreements represented unfunded, non-qualified benefit
arrangements designed to restore benefits lost due to limitations under the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), on the
amount of compensation covered by and the benefits payable under the Park
National Corporation Defined Benefit Pension Plan (the “Park Pension Plan”).
Park and Park’s subsidiaries had no obligation to set aside any funds with which
to pay their respective obligations under the 1996 SERP Agreements. The
participants, their beneficiaries and any successors in interest were to be
general creditors of Park and Park’s subsidiaries in the same manner as any
other creditor having a general claim for matured and unpaid compensation.
     Park purchased split-dollar life insurance policies with respect to 26 of
the participants in the SERP, including Messrs. DeLawder, Kozak and McConnell,
in order to fund Park’s obligations under the 1996 SERP Agreement to which each
such participant was a party. Those life insurance policies remain in effect in
order to fund Park’s obligations under the related Amended SERP Agreements. Each
life insurance policy also provides a life insurance benefit for the SERP
participant to whom the policy relates if such SERP participant should die
before age 84. The amount of this life insurance benefit is equal to the present
value of the stream of future benefits which would have been paid to the SERP
participant until age 84 but had not been paid at the time of the individual’s
death. If the amount of this life insurance benefit were computed as of
December 31, 2008, the life insurance benefit for Mr. DeLawder would have been
approximately $2,129,604, the life insurance benefit for Mr. Kozak would have
been approximately $35,778, and the life insurance benefit for Mr. McConnell
would have been approximately $807,378.
     At its meeting on February 18, 2008, the Compensation Committee approved
Amended SERP Agreements for the 30 current and former officers of Park and
Park’s subsidiaries then participating in the SERP, including Messrs. DeLawder,
Kozak and McConnell. Each Amended

 



--------------------------------------------------------------------------------



 



SERP Agreement amended and restated the terms of the 1996 SERP Agreement to
which each SERP participant was a party by changing the calculation of benefits
payable to the SERP participant from a defined contribution (indexed) formula to
a defined benefit formula. Due to the manner in which they were calculated,
payments under the 1996 SERP Agreements had been quite variable in amount for
the SERP participants from year to year — sometimes being much larger or
sometimes being much smaller than the targeted amount. Under the Amended SERP
Agreements, payments are to be made in the same amount each year. The present
values of the future payments under the defined benefit formula provisions of
the Amended SERP Agreements are projected to be the same as under the defined
contribution (indexed) formula provisions of the 1996 SERP Agreements.
     Pursuant to each Amended SERP Agreement, a SERP participant is entitled to
receive an annual supplemental retirement benefit (the “Full Benefit” as defined
in his Amended SERP Agreement) beginning, subject to compliance with the
requirements of Section 409A of the Internal Revenue Code, at age 62 (his
“Payment Commencement Date”) and payable each year thereafter until the SERP
participant’s death. The annual Full Benefit for each SERP participant under his
Amended SERP Agreement is the same amount as the annual targeted benefit for the
SERP participant under his 1996 SERP Agreement. Mr. DeLawder will be entitled to
receive an annual Full Benefit of $127,900 beginning, subject to compliance with
the requirements of Section 409A of the Internal Revenue Code, at age 62 in
October of 2011. Mr. Kozak will be entitled to receive an annual Full Benefit of
$3,900 beginning, subject to compliance with the requirements of Section 409A of
the Internal Revenue Code, at age 62 in March of 2017. Mr. McConnell, who has
reached age 62 and was receiving an annual targeted benefit under his 1996 SERP
Agreement of $53,200, is entitled to continue receiving an annual Full Benefit
under his Amended SERP Agreement of the same amount.
     At its meeting on February 18, 2008, the Compensation Committee also
approved the Trautman SERP Agreement. The Trautman SERP Agreement represents an
unfunded, non-qualified benefit arrangement designed to constitute a portion of
aggregate retirement benefits for Mr. Trautman which would provide him with the
equivalent of approximately 40% of his projected annual compensation at age 62.
The 40% retirement benefit is computed by adding to the supplemental retirement
benefit provided by the Trautman SERP Agreement: (i) the projected benefit for
Mr. Trautman under the Park Pension Plan; (ii) the projected benefit for
Mr. Trautman related to contributions made by Park to the Park National
Corporation Employees Stock Ownership Plan (the “Park KSOP”) on Mr. Trautman’s
behalf to match pre-tax elective deferral contributions made by him; and
(iii) projected Social Security benefits to be received by Mr. Trautman. Under
the Trautman SERP Agreement, Mr. Trautman will be entitled to receive an annual
supplemental retirement benefit of $125,000 (his “Full Benefit”) beginning at
age 62, subject to compliance with the requirements of Section 409A of the
Internal Revenue Code, in March of 2023 (his “Payment Commencement Date”) and
payable each year thereafter until his death.
     If a SERP participant separates from service (within the meaning of the
Treasury regulations applicable to Section 409A of the Internal Revenue Code)
with Park and Park’s subsidiaries for any reason prior to his Payment
Commencement Date, he forfeits any right to payment under his SERP Agreement.
Notwithstanding the foregoing, in the event that a SERP participant becomes
substantially disabled (as defined in the SERP Agreements) while employed by
Park or one of Park’s subsidiaries prior to his Payment Commencement Date, he
will be entitled to receive a reduced benefit (the “Limited Benefit” as defined
in his SERP Agreement), the amount of which varies depending on the year in
which the SERP participant becomes substantially disabled. In the event a change
in control occurs before a SERP participant

2



--------------------------------------------------------------------------------



 



experiences a separation from service with Park and Park’s subsidiaries, the
SERP participant will become fully vested in his annual Full Benefit as though
he remained continuously employed with Park or one of Park’s subsidiaries until
his Payment Commencement Date, and payments will begin on his Payment
Commencement Date as described above. For purposes of each SERP Agreement, a
change in control is deemed to occur upon: (a) the execution of an agreement for
the sale of all or a material portion of the assets of Park; (b) a merger or
recapitalization in which Park is not the surviving entity; or (c) the
acquisition of the beneficial ownership of 25% or more of the outstanding voting
securities of Park by any person, trust, entity or group.
     If a SERP participant experiences a separation from service with Park and
Park’s subsidiaries for cause (as defined in the SERP Agreements) or if Park
determines, following a SERP participant’s Payment Commencement Date or the SERP
participant’s becoming substantially disabled, that cause existed to terminate
the SERP participant, his SERP Agreement will terminate and the SERP participant
will forfeit any right to receive future payments and must return all payments
previously made under his SERP Agreement within 30 days. In addition, a SERP
participant will forfeit the right to receive future payments under his SERP
Agreement if he violates certain non-competition, non-solicitation of customers
and non-solicitation of employees covenants set forth in each SERP Agreement
during a period of 12 months following his separation from service with Park and
our subsidiaries.
     Each SERP Agreement terminates upon a SERP participant’s death.
     At its meeting on May 19, 2008, the Board of Directors of PNB approved a
Split-Dollar Agreement (the “Trautman Split-Dollar Agreement”) between
Mr. Trautman and PNB. Under the terms of the Trautman Split-Dollar Agreement,
PNB owns the life insurance policy to which the Trautman Split-Dollar Agreement
relates and controls all rights of ownership with respect to the policy.
Mr. Trautman has the right to designate the beneficiary (beneficiaries) to whom
a portion of the death proceeds of the policy are to be paid in accordance with
the terms of the Trautman Split-Dollar Agreement. Upon Mr. Trautman’s death, his
beneficiary (beneficiaries) will be entitled to an amount equal to the lesser of
(a) the “Death Benefit” described in the Trautman Split-Dollar Agreement or
(b) 100% of the difference between the total death proceeds payable under the
policy and the cash surrender value of the policy (such difference being
referred to as the “Net at Risk Amount”). The Death Benefit will be $1,342,000
if Mr. Trautman dies while a full-time employee of PNB until the later of age 62
or his retirement. If Mr. Trautman dies after retiring or attaining age 62, the
Death Benefit will be reduced each year and will be $0 if Mr. Trautman dies
after attaining age 84. In no event will the amount payable to Mr. Trautman’s
beneficiary (beneficiaries) exceed the Net at Risk Amount in the policy as of
the date of Mr. Trautman’s death. PNB will be entitled to any death proceeds
payable under the policy remaining after payment to Mr. Trautman’s beneficiary
(beneficiaries). PNB and Mr. Trautman’s beneficiary (beneficiaries) will share
in any interest due on the death proceeds of the policy on a pro rata basis
based upon the amount of proceeds due each party divided by the total amount of
proceeds, excluding any such interest.
     To finalize Park’s participation in the U.S. Department of the Treasury’s
Capital Purchase Program enacted as part of the Troubled Assets Relief Program
(“TARP”) under the Emergency Economic Stabilization Act of 2008 (“EESA”), Park
and the U.S. Treasury entered into a Letter Agreement, dated December 23, 2008
(the “Letter Agreement’), including the related Securities Purchase Agreement –
Standard Terms attached thereto (the “Securities Purchase Agreement” and
together with the Letter Agreement, the “UST Agreement”). The Securities
Purchase Agreement prohibits Park from making any golden parachute payments to
its named executive officers (Messrs. DeLawder, Trautman and Kozak). SERP
payments to named

3



--------------------------------------------------------------------------------



 



executive officers may be considered to be golden parachute payments. Park and
each named executive officer entered into a letter agreement in which the named
executive officer agreed to amend the compensation and benefit plans of Park in
which the named executive officer participates, including the SERP, to the
extent necessary to give effect to these executive compensation limitations.
     The American Recovery and Reinvestment Act of 2009 (the “ARRA”) passed by
the United States Congress and signed by the President on February 17, 2009
retroactively amends the executive compensation provisions applicable to
participants in the Capital Purchase Program. The ARRA executive compensation
standards prohibit any payment by Park to its Senior Executive Officers (as
defined in the ARRA and which include Messrs. DeLawder, Trautman and Kozak)
whose compensation is required to be disclosed pursuant to the Securities
Exchange Act of 1934, as amended, and the next five most highly-compensated
employees upon such employees’ departure. Park believes that this prohibition,
if applicable, could prevent it from making SERP payments to these employees
under the terms of the SERP as currently in effect. To the extent that the U.S.
Treasury amends the Securities Purchase Agreement to make this prohibition
applicable, the U.S. Treasury issues regulations describing how Park is to
comply with this prohibition or Park determines that this prohibition applies,
Park will work with its affected employees to take such steps as Park deems
necessary to comply with the prohibition and adopt administrative and other
procedures consistent with the foregoing.

4